Citation Nr: 1454703	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  14-41 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to waiver of a debt for overpayment of dependency benefits, to include whether the creation of this debt was properly created.


REPRESENTATION

Appellant represented by:	Fred Kemper, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1944 to November 1945. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2014 decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Boston, Massachusetts, informing the Veteran of an overpayment of dependency benefits. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

(On this same date, the Board is issuing a separate decision regarding the Veteran's appeal for disability compensation benefits.)  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

In August 2014, the RO informed the Veteran that an overpayment was created when a prior spouse was removed from his award effective February 1 2003, until his current spouse was added effective April 9, 2009.  

In October 2014, the Veteran's private attorney (with limited power of attorney (POA) specific to this issue) filed a statement "Disagreeing with Overpayment," and "specifically disput[ing] the existence of any overpayment in this matter, request[ing] a waiver of any debt that might be determined to exist, and request[ing] a hearing prior to any reduction of his VA benefits."  

In light of this timely notice of disagreement (NOD), the Board must remand this matter for issuance of a statement of the case (SOC).  See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran an SOC with respect to his appeal regarding the overpayment of dependency benefits, to include whether the debt was properly created.  This issuance should include notification of the need to timely file a substantive appeal to perfect her appeal on the issues.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




